J-S14036-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                 Appellee                :
                                         :
                    v.                   :
                                         :
LEON L. IVERSON,                         :
                                         :
                 Appellant               :     No. 671 MDA 2016

                Appeal from the PCRA Order March 29, 2016
             in the Court of Common Pleas of Lebanon County,
           Criminal Division, at No(s): CP-38-CR-0001012-2012,
            CP-38-CR-0001016-2012, CP-38-CR-0001018-2012

BEFORE:     GANTMAN, P.J., SHOGAN, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:          FILED MAY 16, 2017

      Leon L. Iverson (Appellant) appeals pro se from the order entered on

March 27, 2016, dismissing his petition filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.     We remand for proceedings

consistent with this memorandum.

      In April of 2012, Appellant was charged at three separate docket

numbers with two counts of possession with intent to deliver a controlled

substance, one count of possession with intent to deliver a non-controlled

substance, and two counts of criminal use of a communication facility.

Following a jury trial, Appellant was convicted of the aforementioned crimes,

and on January 24, 2013, he was sentenced to an aggregate term of four to

ten years of incarceration.



*Retired Senior Judge assigned to the Superior Court.
J-S14036-17


      On March 19, 2014, this Court affirmed Appellant’s judgment of

sentence.   Commonwealth v. Iverson, 100 A.3d 313 (Pa. Super. 2014)

(unpublished memorandum). Appellant did not file a petition for allowance

of appeal with our Supreme Court.

      On March 25, 2015, Appellant timely filed a pro se PCRA petition,

which is the subject of this appeal. Attorney Ian M. Ehrgood was appointed

to represent Appellant, and soon thereafter, an amended petition was filed.

On March 21, 2016, a hearing was held, after which the trial court issued an

order denying Appellant’s petition. Counsel filed timely a notice of appeal on

Appellant’s behalf. On May 18, 2016, Appellant’s counsel complied with the

PCRA court’s order to file a concise statement pursuant to Pa.R.A.P. 1925.

Simultaneously, PCRA counsel filed a motion to withdraw as counsel and a

no-merit letter, pursuant to Commonwealth v. Turner, 544 A.2d. 927 (Pa.

1988) (en banc) and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super.

1988). The PCRA court granted counsel’s petition.

      Before considering the merits of Appellant’s issues, we address

whether Appellant is properly proceeding pro se.      As indicated supra, the

trial court ordered counsel’s withdrawal while the case was pending in this

Court.

      However,   pursuant   to   Pa.R.A.P.   1701,   “[e]xcept   as   otherwise

prescribed by these rules, after an appeal is taken … the trial court or other




                                    -2-
J-S14036-17


government unit may no longer proceed further in the matter.”              See

Commonwealth v. Bishop, 829 A.2d 1170 (Pa. Super. 2003) (holding the

PCRA court lacked jurisdiction to entertain issues concerning bail when the

Commonwealth’s appeal, taken from this Court’s grant of a new trial for

Appellant, was pending before our Supreme Court). Thus, once the notice of

appeal was filed, the PCRA court was without authority to rule upon

counsel’s motion.1 If Attorney Ehrgood wished to withdraw as counsel, his

motion and Turner/Finley letter should have been presented to this Court

for review.

      Because the PCRA court lacked jurisdiction to entertain PCRA counsel’s

motion, the court’s May 18, 2016 order, permitting Attorney Ehrgood to

withdraw is a legal nullity.   Thus, we decline to address the merits of the


1
  We are cognizant of a Commonwealth Court opinion which, upon reviewing
Pa.R.A.P. 1701, reached the opposite result. See Commonwealth v.
Reading Grp. Two Properties, Inc., 922 A.2d 1029, 1034 (Pa. Cmwlth.
2007). We are not bound by this decision, and in any event we do not find it
persuasive in the context of the instant case. In Reading, the trial court’s
motion-in-limine order was pending on appeal before our Supreme Court
when counsel requested to withdraw. The trial court denied this motion,
citing lack of jurisdiction. On appeal, the Commonwealth Court determined
that the trial court was able to exercise jurisdiction over counsel’s motion, as
it was ancillary to the issue pending on appeal. Unlike this case, in which
the PCRA court’s denial of Appellant’s petition and Appellant’s subsequent
appeal concluded the case in the court below, the case in Reading was still
ongoing. Similarly, in Bishop, supra, the case was over in the trial court
when that court attempted to deal with the bail issue, and this Court held
that the trial court no longer had jurisdiction. We find this distinction
significant in our determination that the PCRA court erred in ruling upon
Attorney Ehrgood’s motion.



                                     -3-
J-S14036-17


issues   now   raised   on   appeal   due   to   counsel’s   deemed   continued

representation of Appellant, who is now actually       proceeding pro se.   We

direct the prothonotary to furnish a copy of this memorandum to Attorney

Ehrgood and enter a new briefing schedule, in accordance with which

Appellant’s counsel may file either an advocate’s brief or a petition to

withdraw and Turner/Finley no-merit letter with this Court addressing the

issues Appellant wishes to raise on appeal.

     Case remanded with instructions. Panel jurisdiction retained.




                                      -4-